The defendant lived separate and apart from her husband. She had separate property of her own, and he did not support her. The contract of the plaintiff was made with her, and the work done was for herself and children.
She had informed the plaintiff that she had property of her own before the work was done, and the plaintiff swore she trusted her for that reason. After the debt was contracted she promised to pay it as soon as she got her rents, and the proof shows that she received rents on account of her separate property.
It is true the defendant did not agree specifically to charge her separate estate with the debt, but the surrounding circumstances are such as to lead to the inevitable inference that this was her intention. It may well be that a married woman, thus situated, might render herself liable, where the facts indicate, as was the case here, that she was living alone and separate from her husband, supporting an independent establishment, and maintaining herself and family without any regard to him. Although a rigid scrutiny should be exercised, to see that the rights of a married woman are not frittered away by drawing erroneous conclusions from the *Page 220 
circumstances surrounding her, there is sufficient evidence here to warrant the inference that she intended to, and actually did, charge her estate for the plaintiff's demand. The labor performed was directly for her benefit and the contract was with her alone.
As the case stood the judgment was fully justified, and as it is upheld by the decisions of the courts, it must be affirmed, with costs.
All concur.
Judgment affirmed.